EXHIBIT 1

Case 2:18-Cv-Ol797-N.] Filed 11/13/18 Page 1 of 19 Document 1-1

l O%’"Z®/£~ j-;z(:..<> <7

Case 2018CVOOB22¢1 Doc:ument 1 .F~"iled 1003-2018 Page '| of 18

 

 

 

FlLED
10-03-2018
Johr\ Barrett
C|erk of Circuit Court
STATE OF WISCONSIN, CIRCUIT COURT, MILWAUKEE COUNTY 201BCV003224
Honorab|e Wi||iam
s -0
ANDRE]. SMI'I'H, 1200 E. Capitol Drive, Suite B:):::: 0:
360, l\/Iilwaukee, WI 53211, ___ 'v ,
C@,<€/ j/Zf///"
Plaintiff, /,(y// ),://f /J./ ),WM
Case No.: n
vs. Case Code No.: 30301 67 %f ' , Lz/
TI-IE Cer oF MILWAUKEE, 200 E. Wells Street, Amount Claimed is
Room 205, Milwaukee, Wl 532()2, ERIK Greater than $10,000.00
MALDONADO, 2920 N. 4th Street, l\/[ilwaukee,
WI 53212, AND HECTOR SosA, 2920 N. 4th fl~j
Street, Milwaukee, WI 53212, d
Defendants. ' "
sUMMoNs ;._;,f;

 

THE STATE OF WISCONSIN, To each person named above as a Defendant:

You are hereby notified that the Plaintiff named above has filed a lawsuit or
other legal action against you. The complaint, which is attached, states the nature and
basis of the legal action.

Within 45 days of receiving this summons, you must respond With a written
answer, as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint
The court may reject or disregard an answer that does not follow the requirements Of

the statutes The answer must be sent or delivered to the court, whose address is

 

Case 2:18-Cv-01797-N.] Filed 11/13/18 Page 2 of 19 Document 1-1

C,iase 201<‘.%£)\/000}?’//! !)o<:urw~)nt ”l filed 1 0»-0('5» 201 0 i“a‘<_ije 2 of 18

l\/lilwaul<ee County Clerk of Circuit Courts
901 N. 9th Street

Room 104

Milwaukee, Wisconsin 53233

and to l\/Iichael G. Soukup, Plaintiff’s attorney, Whose address is

Michael G. Soul<up

Pinix & Soul<up, LLC

1200 East Capitol Drive, Suite 360
l\/[ilwaukee, Wisconsin 53211

You may have an attorney help or represent you.

If you do not provide a proper answer within 45 days, the court may grant
judgment against you for the award of money or other legal action requested in the
complaint, and you may lose your right to object to anything that is or may be incorrect
in the complaint A judgment may be enforced as provided by law. A judgment
awarding money may become a lien against any real estate you own now or in the
future, and may also be enforced by garnishment or seizure of property

Dated this 31'd day of October, 2018.

PINIX & SOUKUP, LLC
Attorneys for Plaintiff, Andre Smith

Electronicallv signed bv Michael G. Soukup
Matthew S. Pinix, SBN 1064368

Michael G. Soukup, SBN 1089707

1200 East Capitol Drive, Suite 360
Milwaukee, Wisconsin 53211

T: 414.963.6164

F: 414.967.9169

michael@pinixsoukup.com
www.pinixsoukup.com

 

Case 2:18-Cv-01797-N.] Filed 11/13/18 Page 3 of 19 Document 1-1

\'.")HS€ 2()”|8()\/0(`)8?_2/!- l.')(`)ctumeni 1 Fi|<~)(l 10~(',)\"”»~2018 |')?ige 3 01 18

 

 

 

 

FlLED
10-03-2018
John Barrett
Clerk of Circuit Court
2018cv003224
STATE OF WISCONSIN, CIRCUIT COURT, MILWAUKEE COUNTY :°“°rab[')‘; W""am
osnay-
ANDRE ]. SMiTH, Bra"ch 08
Plaintiff, Case No.:
Case Code No.: 30301
vs.
Amount Claimed is
THE Cer oF MlLWAUKEE, ERH< MALDoNADo, Greater than $10,000.00
AND HECTOR SOSA,
Defendants.
coMPLAINT 22
INTRODUCTION
1.

The following causes of action arise from an illegal seizure and

subsequent search of Andre Smith by two l\/Iilwaul<ee Police Department patrol officers
Due to the illegal seizure, Smith was taken into custody and remained there until it Was

shown at a motion to suppress evidence that the actions of the officers violated Smith's
constitutional rights.

2.

In addition, the illegal actions of the officers were foreseeany caused by

the policies, customs, and/ or practices of the City of I\/Iilwaukee, Which has

demonstrated a deliberate indifference to the rights of people in Smith's position
3.

Smith seeks compensatory and punitive damages in amounts §§em
.4"
by the Court.

\'-J

§jus.t-:

_ c) “;1`
C"”)

..1=~‘§ €'.Y 7
.»; j

U'i

 

tx

'i':'

--‘ eis sierra

1
':r::.
,_
c:>
. .
..,.
of

l
*T`
§§

Case 2:18-Cv-01797-N.] Filed 11/13/18 Page 4 of 19 Document 1-1

ti)a:,;e 1201§'5(".\/0081’.?..»"1 l'J-¢j)<.:…nent "i filed 'i()~()fj§ 2018 :”a(iie /f: <)c' ’r<“,

NATURE OF ACTION

4. This is a civil action under the Civil Rights Act of 1871, 42 U.S.C. § 1983,
and the Fourth and Fourteenth Amendments to the United States Constitution, brought
to redress the injuries inflicted on the Plaintiff when Defendants Erik l\/laldonado and
Hector Sosa illegally seized and searched Plaintiff.

5. Additionally, this is a civil action under the common-law doctrine of false
imprisonment, as defined in Mm'liaci z). /\/Im'quette, 50 Wis. 2d 287, 184 N.W.2d 168 (1971),
brought to redress the injuries inflicted on the Plaintiff by the Defendants when
Defendants Erik Maldonado and Hector Sosa illegally seized and searched Plaintiff,
Which led directly to confining Plaintiff, and the Plaintiff was harmed by said
confinement

6. Additionally, this is a civil action under the common-law doctrine of
battery, as defined by McC/Hskey z). Stei)'llmrst, 45 Wis. 2d 350, 178 N.W.2d 148 (1970),
brought to redress the harm to Plaintiff by Defendant Erik i\/laldonado When, based on
an illegal seizure, he grabbed Plaintiff, handcuffed Plaintiff, and searched Plaintiff.

7. Additionally, this is a civil action against the City of l\/Iilwaukee, under
Monell U. Dep't of Soc. Serz)ices of New York, 436 U.S. 658, 98 S.Ct. 2018 (1978), for the
practices, policies, and customs, that created the circumstances leading to the violation

of Plaintiff's constitutional rights

Case 2:18-Cv-01797-N.] Filed 11/13/18 Page 5 of 19 Document 1-1

(Ea:;e ,’/'.018(`,`70082.'<:/! lloc;um<f)m 1 111<:)<11 10 v0(.`> 2018 |~`j'a{:jo id 1)1 18

IURISDICTION AND VENUE

A. ]urisdiction

8. This Court has jurisdiction over this action by virtue of its general
jurisdiction over civil cases. Terry z). Kolski, 78 Wis. 2d 475, 254 N.W.2d 704 (1977).

B. Venue

9. l\/lilwaukee County is the proper venue for this action because Milwaukee
County is a place Where one or more of the Defendants reside or does substantial
business, within the meaning of Wis. Stat. § 801.50(2)(c).

PARTIES

A. Plaintiff

10. Plaintiff Andre ]. Smith is a 133-year old African-American man and life-
long resident of l\/Iilwaukee.

B. Defendants

11. Defendant Erik l\/Ialdonado is a resident of the State of Wisconsin and at
all times relevant to the allegations against him in this action, was employed by
l\/lilwaukee as a Milwaukee Police Department ("MPD") officer and was acting under
color of law and carrying out his duties as an officer.

12. Defendant l~jlector Sosa is a resident of the State of Wisconsin and at all
times relevant to the allegations against him in this action, Was employed by Milwaukee
as a l\/IPD officer and Was acting under color of law and carrying out his duties as an

officer.

Case 2:18-Cv-01797-N.] Filed 11/13/18 Page 6 of 19 Document 1-1

(_las<;\ 2018(,`\/008.11*"//€ l`Jc,)t:un/\ent 1 t i|ed 1 t)- 031-201 8 l`icxgje 6 oi 18

13. Defendant the City of Milwaukee ("Milwaukee") at all times material
hereto, was a municipal corporation, organized and existing under the laws of the State
of Wisconsin, whose principal offices are located at City Hall, 200 East Wells Street, City
of Milwaukee, State of Wisconsin, 53202.

ALLEGATIONS OF FACT

 

A. Facts relating to first, second, and third causes of action

14. ln the early morning hours of january 1, 2018, Defendants Erik
Maldonado and Hector Sosa went to the vicinity of 1605 West Cornell Street in the City
of Milwaukee in response to a gunshot detection.

15. About four blocks away from the shot detection, Maldonado and Sosa
observed an individual, later identified as Plaintiff Andre Smith, walking southbound
in the alley in the 4300 block of North 14th Street and North 15th Street.

16. l\/laldonado asked Smith if he heard gunshots, and Smith said no.
l\/Ialdonado also asked Smith if he was armed, and Smith said no. l\/Ialdonado thanked
him for his cooperation and let Smith go.

17. Neither Maldonado nor Sosa observed any gun, bulge, or anything
suspicious about Smith.

18. Nonetheless, l\/laldonado continued to observe Smith as Smith walked
down the alleyway.

19. Maldonado claimed to observe Smith conduct ”several security checks

With his right hand."

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 7 of 19 Document 1-1

rj)z-rs<> 201é";('l\/O()ti?.llf/! l)o<_;\imenl "| l`-'i|ed 10 03 2018 l‘a§;je oi 1

/~»\

20. l\/ialdonado Would explain later that a security check is when an
individual consciously or subconsciously taps or adjusts a weapon when around law
enforcement

21. Maldonado decided to stop Smith again.

22. l\/laldonado and Sosa drove up to Smith.

23. As the car got close, Maldonado noticed that Smith turned his body and in
his opinion, Smith was "blading."

24. l\/laldonado had received training about characteristics of armed persons,
including ”blading." Maldonado would explain later that blading is when a person
turns the side of his or body that has a weapon away from another person who may be
observing that person.

25. As the car stopped and Maldonado got out, Smith stopped and put his
hands up right away.

26. l\/[aldonado ordered Smith to stop and to be honest whether he had a gun
or not. Smith replied "yes."

27. With Smith's hands up, Sosa observed a gun in Smith's jeans pocket.

28. Maldonado grabbed Smith, put Smith's hands behind his back,
handcuffed Smith, and began going through Smith's pockets.

29. Sosa took the gun from Smith.

30. Maldonado subsequently learned that Smith was a felon.

31. Maldonado and Sosa arrested Smith for, and Smith was subsequently

charged With, possession of a firearm by a felon.

_5_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 8 of 19 Document 1-1

<'")ase. 2018(;\_/()1')81/.%1- L)c)cul“n<»:l`\i_ 1 l*lled 1008-2018 l`j`age 8 ot 18

32. Smith was brought to District 5 for processing and then placed in jail.

33. On ]anuary 4, 2018, the Milwaukee County District Attorney’s Office filed
a criminal complaint, case number 18-CF-65, based on Officer Erik Maldonado's
statements that Andre Smith Was found to have possessed a firearm after he was
observed conducting ”several security checks with his right hand and bladed his body
from officers."

34. On ]anuary 6, 2018, an initial appearance was held, and the court found
probable cause to hold Defendant for further proceedings based on the criminal
complaint

35. On january 12, 2018, a preliminary hearing Was held, and after Officer
Maldonado testified, the judge found that there was probable cause to hold Smith over
for trial.

36. Smith's defense counsel filed a motion to suppress the evidence taken
from Smith because the officers seized and searched Smith illegally, and a hearing on
the motion was held on l\/larch 9, 2018.

37. l\/laldonado and Sosa testified at the hearing, and their body camera
footage was also played.

38. Contrary to the claim in l\/laldonado's report that he could see Smith
conduct several security checks With his right hand, Maldonado admitted that Smith’s

back was to him.

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 9 of 19 Document 1-1

(`,'ase 2011-§()\/00£`5,"!2/1 l’J<')curnc~')nt 1 1*`llec.l 10~0?`3~20 18 l~)a§je 9 of 18

39. In addition, While Maldonado reported that Smith turned clockwise away
from the officers, l\/Ialdonado was forced to admit at the hearing that the video showed
that Smith turned counter-clockwise or towards the officers' car.

40. Based on the testimony and the video footage the judge made the
following findings;

a. 'l`he video footage from the officer's body cameras showed no
suspicious movements whatsoever

b. Maldonado could not have seen Smith tap the front of his pockets,
and that such a claim was ”absurd" and ”impossible."

c. Smith's movement when the car approached was not suspicious
because he turned in a manner that ”anybody would do" and Was
”natural."

d. 'l`he officers' lacked any objective and articulable suspicion to
justify the seizure, and instead, they seized Smith on nothing more
than a hunch that Smith was lying.

41. The judge granted the motion to suppress

42. The State moved to dismiss the case, which the judge granted along with
an order to release Smith from custody.

43. On l\/larch 9, 2018, 67 days after Officers Maldonado and Sosa illegally

arrested him, Smith was released

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 10 of 19 Document 1-1

=;la:;e 1201 8()"\/00{111»'..'.`/./! l)ocun'\eni. 1 l~lleof 10'05?3»2018 l"'a§jo 10 of 18

B. Facts relating to fourth cause of action

44. In 2008, the MPD ushered in a ”broken windows policing" strategy
involving ”proactive policing," which directed officers to increase the number of traffic
and pedestrian stops, even though the Chief of the MPD at the time Edward Flynn,
acknowledged that such a strategy would necessarily involve stopping ”lots of innocent
people."

45. Not surprisingly, over the last decade, the number of MPD traffic and
pedestrian stops has multiplied dramatically According to the MPD's own 2015 Annual
Report, MPD officers conducted 149,604 traffic stops and 46,830 subject (pedestrian)
stops in 2015, compared to,52,399 traffic stops and 14,258 subject stops in 2007. These
figures may even underrepresent the extent to which Milwaukee's high-volume,
suspicionless stop-and-frisk program has increased police stops in Milwaukee because
l\/IPD officers fail to document every traffic and pedestrian stop conducted

46. Data shows that the large increase in stops has had a discriminatory
impact on Black and Latino people. In 2011, a report by the Milwaukee journal Sentinel
analyzed data provided by the MPD to the Wisconsin Office of justice Assistance on
l\/IPD traffic stops conducted from january 2011 _to April 2011. The report indicated that
Black drivers throughout Milwaukee were seven times more likely to be stopped by
l\/IPD officers than white drivers, and that Hispanic drivers were five times more likely
to be stopped than white drivers. The report also indicated that Black drivers were

twice as likely as white drivers to have their cars searched after the initiation of a stop,

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 11 of 19 Document 1-1

(`,`ase. 201 8()‘\/(`)0£3212¢1- l>oc‘;tm'\ent 1 filed 10 (`)5?,€%018 l"aoe 11 of 18

even though the rate at Which searches resulted in the seizure of contraband was
comparable for Black and white drivers.

47. As part of its ”broken windows policing" strategy, Milwaukee engaged in
practices that pressured l\/lPD officers to conduct suspicionless Stops by using
productivity measures related to the number of stops and by sanctioning officers who
failed to meet formal or informal stop quotas.

48. 'l`he number of stops conducted by each officer, squad, and unit are
tracked and evaluated at weekly Compstat meetings Compstat is short for "computer
statistics.”

49. According to a 2013 report of the U.S. Department of justice's Bureau of
justice Assistance and the Police Executive Research Forum, these regular MPD
meetings involve a comparison of ”individual officer activity (including . . . traffic and
subject stops) with districtwide and agency-wide activity. T his information is available
during the Compstat meetings and on the agency’s intranet, where all officers can view
it.” ln regard to this, then Chief of the MPD Flynn stated, ”l want officers to know that
the chief is seeing their name, whether they're doing well or need to improve their
performance.”

50. Where Compstat meetings and performance metrics make clear that
officer productivity is measured in part by the number of stops conducted, rather than
by ensuring that all stops and frisks are legally supported, MPD officers have a strong
incentive to stop Milwaukee residents for whom there is no objective and articulable

reasonable suspicion of criminal activity. lt sends patrol officers the clear message that

_9_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 12 of 19 Document 1-1

(};.~1:;;<?») 20181/_5\/008?’_2/1 l")ocui'"i'iei'il 1 f~i|t:t,l 10 03 2018 l"iz<;jo 1,’! ol 18

the quantity of stops matters more than whether the encounters are supported by
reasonable suspicion and are not motivated by race or ethnicity.

51. Not surprisingly, Milwaukee'-s policy, practice, and custom of pressuring
l\/lPD patrol officers to conduct increased stops has solidified into an implicit and/ or
explicit quota system, and in their effort to satisfy these productivity standards, l\/IPD
officers across the Department routinely conduct suspicionless stops and frisks.

52. Based on information from the MPD's Tiburon Records l\/lanagement
System, which includes data on traffic pedestrian stops, from 2010 to 2012 at least 42%
of stops in Milwaukee lacked any identified reason that could plausibly show that an
l\/IPD officer had individualized, objective, and articulable suspicion of criminal activity
to justify the stop.

53. Based on information from the l\/IPD's 'l`raffic and Criminal Software
module ("TraCS"), at least 8% of stops in Milwaukee lacked information that Would
plausibly demonstrate that an MPD officer had individualized, objective, and
articulable suspicion of any criminal activity prior to making the stop.

54. ln addition, Milwaukee has failed to properly train and supervise l\/lPD
officers, including supervisors, concerning adequate documentation of the bases for
stops and frisks in a manner that permits supervisors to ensure that stops are supported
by reasonable suspicion of criminal activity and not motivated by race or ethnicity.

55. From the year 2000 through june 2013, MPD Standard Operating
Procedure 710 on Field Interview/Traffic Warning Cards required MPD officers to

document field interviews and minor traffic violations that did not lead to arrest on a

-10_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 13 of 19 Document 1-1

'i"lase 7018(1`,\/008'/?2/1 l')oci)ment 'i filed 10 03 2018 !"agjr> 111 of 18

Field IntervieW/'l`raffic Warning Card, but did not require officers to document
individualized, objective, and articulable reasonable suspicion of criminal activity
supporting a stop on the Card or explain that such documentation would permit
supervisory review for compliance with constitutional requirements

56. MPD Standard Operating Procedure 085 on Citizen Contacts, Field
Interviews, and Search and Seizure has been in force since 2013, and has been revised
twice. SOP 085 has required, and continues to require, that MPD officers document
information about field interviews that do not result in a citation or arrest in the
Tiburon Field Interview Module. But SOP 085 has not instructed officers who conduct
stops to document sufficient information to demonstrate that the stop Was supported by
individualized, objective, and articulable reasonable suspicion of criminal activity so as
to permit supervisory review for compliance with the Fourth Amendment.

57. Clearly, at the time that Smith was stopped in january 2018, Milwaukee
Was on notice that l\/IPD officers were engaging in unlawful stops and frisks.

58. Milwaukee, without admitting fault, recently settled a case that was filed
on February 22, 2017. The case, Colli)'is, et nl. v. City of A/lilwmikee, et nl. Case No. 17-CV~
0234-]PS, alleged that Milwaukee had engaged in stop and frisk policies, practices, and
customs that: (1) caused officers to stop people without individualized, objective, and
articulable suspicion of criminal conduct; (2) authorized officers to frisk people Without
individualized, objective, and articulable suspicion that the person was armed and

dangerous; and (3) sustained stops and frisks of Black and Latino people that involved

_11_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 14 of 19 Document 1-1

£)asc: 201tj§(l\/(`)I)B;";£/l tjocuin<l:n‘i 1 lj`ile<.l 1 0~08~121.`)18 l’age 1/! of 18

racial and ethnic profiling, or were otherwise motivated by race and ethnicity, rather
than reasonable suspicion

59. Milwaukee did not admit to the allegations in Collins, but as part of the
settlement, Milwaukee agreed to ensure that all stops, including field interviews, are
conducted in accordance with the constitutional rights of all people.

FIRST CAUSE OF ACTION (Illegal Seizure and Search)

60. For a first cause of action, against Defendants Erik l\/laldonado and Hector
Sosa in their individual capacities, Plaintiff Andre Smith re-alleges and incorporates by
reference as if fully set forth herein the allegations in paragraphs preceding paragraphs
1 through 43.

61. The Fourth Amendment of the United States Constitution, as guaranteed
by the Fourteenth Amendment, protects the people from unreasonable searches and
seizures by the government As such, it prohibits police from subjecting a person to a
stop in the absence of individualized, objective, and articulable suspicion of criminal
activity. The Fourth Amendment also prohibits police from subjecting a person to a
frisk in the absence of individualized, objective, and articulable suspicion to believe that
the person is armed and dangerous

62. When l\/laldonado and Sosa ordered Smith to stop a second time, Smith
Was seized by l\/laldonado and Sosa although Maldonado and Sosa lacked any
objectively reasonable suspicion.

63. l\/laldonado and Sosa, while under the color of state law and in the course
and scope of their employment, acted willfully and wantonly, maliciously, and with a

_1;_»_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 15 of 19 Document 1-1

C)a:;.e 2018(",`\/001`5'/.7¢1- 110<';…11@1\1 1 filed 10~0?§--12(',118 1":-;_<';¢) 111 oi 18

conscious disregard and deliberate indifference to Smith's rights by illegally seizing and
then searching him,

SECOND CAUSE OF ACTION (False Imprisonment)

64. For a second cause of action, against Defendants Erik Maldonado and
Hector Sosa in their individual capacities, Plaintiff Smith re-alleges and incorporates by
reference as if fully set forth herein the allegations in preceding paragraphs 1 through
43.

65. Maldonado and Sosa, while acting under the color of state law and in the
course and scope of their employment, intended to confine Smith and did so by
arresting him, although they had no lawful authority to do so because they lacked any
objectively reasonable suspicion to detain Smith.

66. Further, Maldonado failed to accurately convey facts in his reports that
directly resulted Smith's continued imprisonment by asserting that Smith conducted
”several security checks with his right hand,” which a judge later concluded Was
"absurd" and ”impossible."

67. Further, Maldonado failed to accurately convey facts in his reports that
directly resulted in Smith’s continued imprisonment by asserting that he had
reasonable suspicion because Smith ”bladed," or turned in a suspicious manner, but it
was shown at the hearing to be an inaccurate assertion and the judge found that Smith
turned in manner that ”anybody would do.”

68. Smith was clearly harmed by the confinement, which involved 67 days in
jail.

_13_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 16 of 19 Document 1-1

f);j`i.";e: ?_(l”|f'l(`l\/f)l')til:’.?¢l l')t)(;lil`r'l(:>:'\i '1 f"il(~)(i' "lf) 113 2013 l"Fi‘§]\'.’~) 115 01 'lf’i

THIRD CAUSE OF ACTION (Batteer

69. For a third cause of action, against Defendant Erik Maldonado and
Hector Sosa in their individual capacities, Plaintiff Smith re-alleges and incorporates by
reference as if fully set forth herein the allegations preceding paragraphs the allegations
in preceding paragraphs 1 through 43.

70. Maldonado battered Smith when he intentionally contacted Smith Without
Smith's permission following his illegal seizure by grabbing Smith, handcuffing Smith,
and then rifling through his personal belongings

FOURTH CAUSE OF ACTION (Monell Claim)

71. For a fourth cause of action, against Defendant Milwaukee, Plaintiff
Smith re-alleges and incorporates by reference as if fully set forth herein the allegations
preceding paragraphs the allegations in preceding paragraphs 1 through 59.

72. T he constitutional violations against Smith were caused by the policies,
customs, and/ or practices of Milwaukee, which has demonstrated a deliberate
indifference to the rights of people in Smith's position.

73. The policies, customs, and/ or practices of Milwaukee authorized and
encouraged MPD patrol officers, like Maldonado and Sosa, to escalate field interviews
into seizures that are unsupported by reasonable suspicion of criminal activity.

74. ln addition, Milwaukee's failure to adequately train and supervise its
officers to conduct stops that are supported by individualized, objective, and articulable
suspicion of criminal activity is a direct and proximate cause of the MPD’s rampant

unconstitutional stops, including the one imposed upon Smith.

_14_

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 17 of 19 Document 1-1

flax-se 21F)'1t`1(.§\/0()£527'/.1!- li)o<i;umeiil' 1 l i|e.<i 10-~01;’»~20'18 l~’:-;ig),e 1'/ oi' 18

75. Milwaukee’s failure to adequately train and supervise also shows its
reckless and deliberate indifference to the constitutional rights of those who come in
contact with the l\/IPD, like Smith.

DAMAGES

76. By virtue of the Defendants' unlawful actions alleged above, Plaintiff has
sustained out-of-pocket expenses, physical, mental and emotional distress, and lost
wages, for all of which he seeks compensatory and punitive damages in amounts
deemed just by the Court.

CONDITIONS PRECEDENT

 

77. All conditions precedent to this lawsuit within the meaning of Wis. Stat. §
802.03(3) have been performed or have otherwise occurred.

DEMAND FOR jURY TRIAL

 

78. Plaintiff demands a trial by jury of six (6), pursuant to Wis. Stat. §
805.01(2).

PRAYER FOR RELIEF

Wl'IEREFORE, Plaintiff demands judgment awarding the Plaintiff compensatory
and punitive damages in the amounts deemed just by the Court, make-whole equitable
relief, and the reasonable costs and expenses of this action including a reasonable

attorney's fees, as well as such other and further relief as may be just.

_15..

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 18 of 19 Document 1-1

Ca$e 2018(»/008224 i)o€unieni1 FHed 10~03~2018 1”HQ@ 18 0118

Dated this 3rd day of October, 2018.

PlNlX & SOUKUP, LLC
Attorneys for Plaintiff, Andre Smith

Electronicallv signed by Michael G. Soukup
Matthew S. Pinix, SBN 1064368

Michael G. Soukup, SBN 1089707

1200 East Capitol Drive, Suite 360
Milwaukee, Wisconsin 53211

T: 414.963.6164

F: 414.967.9169

michael@pinixsoukup.com
Www.pinixsoukup.com

-16-

Case 2:18-cv-01797-N.] Filed 11/13/18 Page 19 of 19 Document 1-1

